Cartwright, C. J., Hand and Carter, JJ., dissenting: The constitution forbids the passage of local or special laws for the protection of game or fish, and the only question in this case is whether the provision requiring license for fishing with hoop net, seine or trammel net, which does not apply to Lake Michigan, renders the act local or special. It has not been claimed by anyone that local or special laws for the protection of fish are not prohibited or that the prohibition is not to have its full and legitimate effect, and, on the question whether this law is local or special, the facts that local and special laws existed before the adoption of the present constitution, and that the framers of the constitution thought such laws ought to be prohibited, seem to be without relevancy or point. It would be a natural conclusion, from the prohibition, that such laws were regarded as having evil tendencies. Touching the only question submitted to the court for decision, the condition of the law is this: Two acts of the legislature took effect on the same day. One required a license for fishing with hoop net, seine or trammel net, and provided that the requirements should not apply to Lake Michigan; the other required a license for fishing by means of a steam, gasoline or sail boat upon the waters of Lake Michigan under the jurisdiction of this State, and the two acts constitute the whole law and embody the will of the legislature on the subject. 1 In considering the constitutional question, it is to be borne in mind that the legislation is presumed to be in harmony with the constitution, and is not to be held void if it can be sustained upon any reasonable ground. The constitutionality of an act does not depend on the mere form or language of the enactment, but the question to be determined is whether it produces a result prohibited by the constitution. (People v. Cooper, 83 Ill. 585.) A statute which applies uniformly to all persons in the State similarly situated cannot be said to be a special law; (Hawthorn v. People, 109 Ill. 302;) and the law is not local merely because it is operative in a single place or places where the conditions necessary to its operation exist. (Trausch v. County of Cook, 147 Ill. 534.) There are essential differences between the kinds of fish inhabiting the waters of Lake Michigan and those found in the small lakes and streams of the State and in the methods of fishing, and this is matter of common knowledge. When these material differences are pointed out as a basis for different provisions in the law, a reply that the arguments can have no weight as against the intention clearly expressed in the constitution seems to be ineffectual, since the question is whether the law comes within the prohibited class and is contrary to such intention. Different provisions may be essential to accomplish the purpose of the legislation. Local and special laws for the protection of game are prohibited, but it has not been thought that the legislature were thereby prevented from making different provisions with respect to different kinds of game, both as to open "and closed seasons, or an absolute prohibition for a term of years, or the requirement of a license for hunting one kind of game and not for another. A game law is not regarded as within the prohibition of the constitution although a license is required for hunting certain kinds of birds and rabbits or squirrels but no license is necessary for hunting coons, ground hogs or possums. Hunters of some kinds of game may be rewarded by bounties while hunters of other varieties may be compelled to bear the burden of procuring a license. In this case there is no evidence that fishing is carried on in Lake Michigan by means of hoop nets, seines or trammel'nets, and until that appears it certainly cannot be said that the law is either local or special. The presumption in favor of the validity of the act would justify the conclusion that fishing in Lake Michigan is carried on by means of boats and launches, and that fish are caught in the small lakes and streams by means of hoop nets, seines and trammel nets. There are provisions of the act under consideration, such as the prohibition against fishing within a certain distance from a dam, which necessarily can only apply to streams and not to the small lakes or to Lake Michigan, and no one would say that the law is thereby rendered local. The license is required by the law for the only kind of fishing which, so far as appears, is carried on in the waters of Lake Michigan; and we do not regard the act as either local or special by reason of the fact that one license is required for fishing in small lakes and streams by one method, and a different license is required for fishing in Lake Michigan in another way.